Citation Nr: 9922196	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  99-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
callosities of the 4th and 5th toes bilaterally.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from December 1984 
to January 1985 and from February 1986 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected hypertension and 
callosities of the 4th and 5th toes bilaterally.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected callosities of the 4th 
and 5th toes bilaterally are manifested by complaints of pain 
and itching in his feet, and objective evidence of moderate 
callosities on the medial and metatarsal heads. 

3.  The veteran's service connected hypertension is 
manifested by complaints of occasional chest pain, and 
objective findings of blood pressure measured as 140 / 90, 
with the cardiovascular system showing regular heart rate and 
rhythm without murmurs, rubs or gallops. 



CONCLUSIONS OF LAW

1.  The criteria for an assignment of a compensable rating 
for callosities of the 4th and 5th toes bilaterally have not 
been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
7819, 7899 (1998).

2.  The criteria for an assignment of a rating above 20 
percent hypertension have not been satisfied.  38 U.S.C.A. §  
1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

	I.  Callosities of the 4th and 5th toes bilaterally

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  The RO granted service 
connection for the veteran's callosities of the 4th and 5th 
toes bilaterally in a May 1991 rating decision, with a 
noncompensable rating effective September 12, 1990, the date 
following the veteran's service discharge.  The veteran's 
service medical records show that the veteran received 
treatment for athlete's foot and corns on his feet in August 
1978.  A February 1991 VA examination revealed that the 
veteran complained of foot discomfort when pressure is 
applied to the dorsal top of the 4th and 5th toe of each foot.  
On examination, the veteran exhibited two discreet 
callosities, or corns, on the dorsal surface of the 4th and 
5th toes bilaterally.  The veteran was encouraged to trim his 
callosities and keep them flat to avoid foot pressure.  
Subsequent rating decisions confirmed the noncompensable 
rating.             

As indicated above, the veteran has appealed the assignment 
of a noncompensable rating for his service connected 
callosities of the 4th and 5th toes bilaterally, and contends 
that a higher rating is warranted.  After a review of the 
records, the Board finds that the evidence does not support 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998).

The veteran's toe callosities are rated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7819.  The Board would also add 
to the rating the designation of DC 7899.  As the Schedule 
does not specifically address callosity disabilities, the 
Board finds that DC 7819, for new growths, benign, skin, is 
an analogous diagnostic code and closely related to the 
veteran's callosity disability.  See 38 C.F.R. § 4.20 (1998).  
DC 7899 applies to unlisted conditions of the skin.  See 
38 C.F.R. § 4.27 (1998). 
DC 7819 dictates that the veteran's toe condition be rated as 
scars, disfigurement, etc.  The Schedule also states that DC 
7819 is rated as for eczema, dependent on location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  The most analogous scar diagnostic code is 
DC 7805, for other scars, which are rated on limitation of 
function of affected part.  DC 7806, for eczema, provides a 
50 percent rating for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.  A 30 percent 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 0 percent rating is warranted for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area. 

The most recent VA examination, from May 1998, shows that the 
veteran complains of calluses on his feet and a fungal 
infection that he treats with a topical cream.  On 
examination, the veteran's feet showed moderate callosities 
on the medial and metatarsal heads, diffuse pain along the 
metatarsal heads consistent with metatarsalgia, and evidence 
of old fungal infection.  His feet showed overall normal 
alignment and motion.  Radiological examination of his feet 
showed bilateral minimal hallux valgus angulation, with 
minimal bunion formation and minimal spur formation at the 
first metatarsophalangeal joints bilaterally.  There was no 
evidence of plantar spurs or arthropathy at other joints, 
acute fracture or soft tissue abnormality.  The diagnostic 
impression was minimal hallus valgus angulation, bunion, and 
first metatarsal spurring.    

The Board finds that the evidence does not support a 
compensable rating for the veteran's callosities.  First, the 
Board finds that the veteran's bilateral toe callosities do 
not limit the functioning of his feet to the extent of 
meriting a compensable rating under DC 7805.  Although the 
veteran complains of calluses on his toes, there is no 
evidence to indicate that he has any significant limitation 
of function due to these calluses, as opposed to other 
problems with his lower extremities.  The Board notes that 
the veteran asserted during his April 1999 Board hearing that 
he had trouble walking for more than one half mile or for 
more than one half hour without having to stop.  However, the 
Board does not find sufficient evidence that the veteran's 
toe calluses are the cause of his difficulties walking.  The 
Board notes that the evidence on record, such as the April 
1993 report from Donald R. Johnson II, M.D., shows that the 
veteran has had significant back problems, with low back pain 
radiating to the lower extremities, which led to his having 
to quit his postal job.  

Also during that same Board hearing, the veteran referred to 
itching and pain in his feet.  He also referred to a November 
1998 VA radiological examination report that indicates mild 
osteoarthritis of the IP and MTP joint of the right great 
toe, with joint spaces otherwise unremarkable and no evidence 
of calcaneal or heel spur noted.  First of all, the veteran's 
complaints of itchy feet, requiring topical ointment, do not 
rise to the level of a limitation of function under DC 7805.  
Likewise, applying DC 7806 to the veteran's callus condition 
does not satisfy the 10 percent rating criteria.  The 
veteran's itching in his feet does not involve an exposed 
surface or extensive area, and there is no evidence of 
exfoliation or exudation.  The veteran's toe callosities also 
do not satisfy the 30 percent or 50 percent rating under DC 
7806, in that there is no evidence of constant exudation or 
itching, extensive lesions or marked disfigurement (30 
percent), or ulceration or extensive exfoliation or crusting 
(50 percent).  Furthermore, any issues regarding arthritis of 
the great toe or other musculoskeletal issues regarding the 
feet are not properly before the Board since the Board is 
only concerned with the veteran's issues of calluses on his 
4th and 5th toes in this appeal.

After reviewing all the evidence, the Board finds that the 
veteran's callosities of the 4th and 5th toes bilaterally do 
not merit an compensable rating, and thus an increased rating 
is not warranted for this condition.

	II.  Hypertension

The RO granted service connection, in a March 1991 rating 
decision, for hypertension, with a 20 percent rating from 
September 12, 1990.  The veteran's service medical records 
show that on occasion he had elevated blood pressure levels, 
such as in April 1986, when his blood pressure was 150 / 100, 
and in January 1988, when his blood pressure was 136 / 102.  
A March 1991 VA examination revealed that the veteran had 
high blood pressure -- 160 / 110 sitting, 160 / 110 recumbent 
and 158 / 106 standing.  The examiner noted that he had not 
previously been on blood pressure medicine, and that a 
cardiac examination revealed regular sinus rhythm without 
murmur, friction, rub, thrill, cardiomegaly or gallop.  He 
was diagnosed with hypertension.  Subsequent rating decisions 
confirmed the 20 percent rating.     

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected 
hypertension, and contends that a higher rating is warranted.  
After a review of the records, the Board finds that the 
evidence does not support his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104,  DC 7101, for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  A 
60 percent rating is warranted under this code section for 
diastolic pressure that is predominantly 130 or more.  A 40 
percent rating is warranted for diastolic pressure that is 
predominantly 120 or more.  A 20 percent rating is warranted 
for diastolic pressure that is predominantly 110 or more, or; 
systolic pressure that is predominantly 200 or more.  

The Board considers the most recent evidence regarding the 
veteran's hypertension levels and finds that a higher rating 
is not warranted for this disability.  The May 1998 VA 
examination report indicates that at the time of the 
examination the veteran had been on hypertension medication 
for one year.  He complained of occasional pain related to a 
cardiac condition.  His blood pressure was measured as 140 / 
90, with his cardiovascular system showing regular heart rate 
and rhythm without murmurs, rubs or gallops.  The examiner's 
assessment from a cardiology standpoint revealed a normal 
examination with occasional chest pain.  

VA outpatient treatment records from November 1998 show that 
the veteran was complaining of high blood pressure, for which 
he asserted that home tests revealed blood pressure of 
approximately 160 / 120.  As a part of this treatment, the 
veteran's blood pressure medicine was increased and he was 
encouraged to stop smoking and lose weight.  Although the 
record from this November 1998 VA outpatient treatment does 
no indicate further blood pressure readings, the March 1998 
VA progress notes that the veteran submitted with his 
November 1998 notice of disagreement show blood pressure 
readings of 140 / 106 and 148 / 116.  Additionally, the 
medical evidence that the veteran submitted during his Board 
hearing included this March 1998 VA medical report, and 
additional reports to include blood pressure readings taken 
by VA in January 1997 of 133 / 85 and in January 1998 of 156 
/ 113.       

The Board finds that the veteran's hypertension condition 
does not warrant an increased rating.  As noted, the 
veteran's most recent blood pressure readings do not reveal 
diastolic pressures predominantly 120 or more.  While the 
Board does not dispute that the veteran may have had 
occasional blood pressure readings from his own tests at home 
in the range of 160 / 120, the overall evidence shows 
diastolic pressures that are predominantly less than 120, and 
thus below the 40 percent disability threshold.  Therefore, 
the Board does not find that the veteran's hypertension 
disability warrants an increased rating.   

The veteran pointed out at his hearing in April 1999 that an 
x-ray report in November 1993 included an impression of 
slight cardiac enlargement.  None of the medical records or 
reports, however, suggest that the veteran might have 
hypertensive heart disease.  Consequently, the Board 
concludes that a rating under DC 7007 would not be 
appropriate at this time.

	III.  Extraschedular Ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § .3321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether either claim in this case warrants the 
assignment of an extraschedular rating.

The noncompensable disability rating for a bilateral toe 
condition, and the 20 percent rating for hypertension, 
according to the Schedule, do not preclude the Board from 
granting higher ratings for either of these disabilities.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability" is made.  
38 C.F.R. § 3.321 (b)(1) (1998).  The Board must find that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 50 
percent for callosities of the toes and from zero to 60 
percent for hypertension, exists in the Schedule that 
anticipates greater disability of the toes or from 
hypertension.  The record does not establish a basis to 
support a higher rating for either disability under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required hospitalization for 
his toe condition or for his hypertension.  The record also 
does not show that either of these conditions has markedly 
interfered with his employment.  Rather, the veteran 
explained during his recent Board hearing that his ability to 
work has been hampered by back problems.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from callosities of the 4th and 5th toes, and from 
his hypertension, is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.


ORDER

Entitlement to an increased (compensable) rating for 
callosities of the 4th and 5th toes bilaterally is denied.  
Entitlement to an increased rating above 20 percent for 
hypertension is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

